IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                            No. 80019-1-I
                      Respondent,
                                            DIVISION ONE
               v.
                                            UNPUBLISHED OPINION
 KELLI GONZALES,

                      Appellant.


       SMITH, J. — A jury convicted Kelli Gonzales of 20 counts of identity theft

for writing herself duplicate payroll checks as the office manager and bookkeeper

for Bob Oates Sewer Rooter LLC (BOSR). She appeals her judgment and

sentence, asserting that the trial court erred when it (1) failed to include the

element that she unlawfully used another’s financial information in the to-convict

instruction, (2) admitted Bob Oates’s testimony that he saw the QuickBooks

screen summary of the checks she issued to herself, and (3) excluded testimony

she contends showed evidence of Oates’s dishonesty and bias.

       Because the identity theft statute is unambiguous and does not include an

element of unlawful use of another’s information, the to-convict instruction was

proper. Furthermore, because we review a trial court’s decision to exclude or

admit evidence for an abuse of discretion and any error by the trial court in

admitting testimony and limiting cross examination was harmless, we affirm

Gonzales’s convictions.




 Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80019-1-I/2


                                    FACTS

      In 2006, Oates, the owner of BOSR, hired Gonzales to manage BOSR’s

office. Gonzales was responsible for, among other tasks, answering the phones,

authorizing payroll, and keeping the company’s books. Gonzales also kept track

of advances that Oates allowed his employees to take from their paychecks. The

employees could receive an advance payment of up to $500 from future

earnings. After the employee took an advance, Oates would have Gonzales

deduct $100 from every paycheck until the balance was repaid.

      On November 11, 2013, Oates fired Gonzales. After his new bookkeeper,

Ingrid Florian, reviewed QuickBooks, she showed Oates the QuickBooks reports

documenting the checks that Gonzales had issued to herself. After he requested

and received his bank statements and copies of the at-issue checks, Oates filed

a police report, alleging that Gonzales had stolen over $200,000 via over 250

unauthorized checks.

      In January 2014, Detective Keith Salas began investigating Oates’s

allegations. After the investigation began, Oates amended his allegation,

reducing the amount of unauthorized checks to approximately $85,000.

Detective Salas then obtained a warrant for Gonzales’s bank records. Upon

inspection, the records revealed that Gonzales had deposited checks that Oates

alleged he did not authorize.

      In December 2016, the State charged Gonzales with one count of first

degree theft and 10 counts of second degree identity theft. However, in July

2018, the State amended the information to add 3 counts of second degree




                                           2
No. 80019-1-I/3


identity theft and 17 counts of first degree identity theft. In March 2019, the court

dismissed the first degree theft charge because the statute of limitations had run.

Thereafter, the State amended the information a second time removing the theft

charge and charging Gonzales with 15 counts of first degree identity theft and 14

counts of second degree identity theft.

       Prior to trial, Gonzales moved to admit evidence pursuant to ER 607, the

Sixth Amendment, and ER 404(B). Specifically she sought to impeach Oates

with evidence that (1) Oates “engaged in a tax fraud scheme of under-reporting

business income,” (2) he owed tax liabilities of over $100,000, (3) he “sought to

falsify his own business records so that an employee . . . would be covered by

worker’s compensation,” and (4) Oates received an insurance payment for

alleging that Gonzales stole from him. The trial court denied Gonzales’s motions

to admit the evidence, concluding that the proffered evidence was collateral to

the issues at trial. Gonzales also moved to exclude QuickBooks reports or

records because the physical QuickBooks records had not been preserved.

Determining that no hearsay exception applied to the records, the court granted

this motion.

       At trial, Gonzales argued that she was authorized to issue herself the

checks pursuant to Oates’s policy allowing employees to take advances. Oates

testified that he authorized only one check per pay period and that Gonzales

requested an advance “[t]wo or three times.” He also testified, however, that he

did not keep a record of which checks he authorized. The State admitted

evidence that on numerous occasions, Gonzales wrote herself several




                                             3
No. 80019-1-I/4


paychecks for the same pay period as well as checks with no assigned pay

period attached. Specifically, the State’s exhibits at trial included a copy of every

check and a summary of all of the checks that Gonzales issued to herself. The

exhibits showed that Gonzales issued herself sometimes four or more paychecks

per pay period over 30 pay periods.

       The jury found Gonzales guilty of 14 counts of first degree identity theft

and 6 counts of second degree identity theft. The jury acquitted her of 1 count of

first degree identity theft and 5 counts of second degree identity theft, while

deadlocking on 3 counts of second degree identity theft. Gonzales appeals.

                                     ANALYSIS

                               To-Convict Instruction

       Gonzales contends that the to-convict instruction was constitutionally

deficient because it omitted an essential element, i.e., that she had unlawfully

used another’s financial information. We disagree.

       “‘We review alleged errors of law in jury instructions de novo.’” State v.

Nelson, 191 Wash. 2d 61, 69, 419 P.3d 410 (2018) (quoting State v. Boss, 167
Wash. 2d 710, 716, 223 P.3d 506 (2009)). “A ‘to convict’ instruction must contain all

the elements of the [charged] crime.” Nelson, 191 Wash. 2d at 74 (quoting State v.

Smith, 131 Wash. 2d 258, 263, 930 P.2d 917 (1997)). “The elements of a crime are

those facts ‘that the prosecution must prove to sustain a conviction.’” State v.

Miller, 156 Wash. 2d 23, 27, 123 P.3d 827 (2005) (quoting BLACK’S LAW DICTIONARY

559 (8th ed. 2004)). “It is proper to first look to the statute to determine the

elements of a crime.” Miller, 156 Wash. 2d at 27.




                                              4
No. 80019-1-I/5


       In Miller, a jury convicted Clay Jason Miller of violating a no-contact order.

Miller, 156 Wash. 2d at 26-27. At trial, Miller contended that the no-contact order’s

validity was an element of the crime and therefore a determination to be left to

the jury. Miller, 156 Wash. 2d at 24, 26. But the trial court refused to instruct the

jury accordingly. Miller, 156 Wash. 2d at 26. On appeal, our Supreme Court

concluded that because the criminal statute, by its plain language, does not

include the no-contact order’s validity as an element of the crime, it is not a

necessary element and can be determined by the court. Miller, 156 Wash. 2d at 31.

Thus, it found no issue with to-convict instruction. Miller, 156 Wash. 2d at 31.

       Similarly, in State v. Wu, a jury convicted Ken Wu of, among other crimes,

felony driving under the influence (DUI), which required the jury to find that Wu

had “within 10 years of his present arrest, four ‘prior offenses.’” 194 Wash. 2d 880,

882, 453 P.3d 975 (2019). The statute defined a prior offense as a conviction,

including reckless driving, resulting from a charge that was originally filed as a

DUI, physical control of a vehicle while under the influence, or an equivalent local

ordinance. Wu, 194 Wash. 2d at 884. Wu argued that the State was required—and

failed—to prove beyond a reasonable doubt that his prior offenses for reckless

driving involved alcohol. Wu, 194 Wash. 2d at 883. Our Supreme Court concluded

that the plain language of the statute required the State to prove only that the

conviction was originally charged as a DUI or the equivalent. Wu, 194 Wash. 2d at

891. The court held that because the statute did not include a requirement that

the prior offenses involved alcohol, it was not a necessary element. Wu, 194
Wash. 2d at 891.




                                             5
No. 80019-1-I/6


       Here, under RCW 9.35.020(1), “[n]o person may knowingly obtain,

possess, use, or transfer a means of identification or financial information of

another person, living or dead, with the intent to commit, or to aid or abet, any

crime.” Nowhere in the statute does the term “unlawfully” appear; that is, the

statute does not require the State to prove that Gonzales unlawfully obtained,

possessed, used, or transferred another’s financial information. To add an

unlawfulness element, the court would have to “add words or clauses to an

unambiguous statute when the legislature has chosen not to include that

language.” State v. Delgado, 148 Wash. 2d 723, 727, 63 P.3d 792 (2003). We will

not do so. See, e.g., State v. Dailey, 174 Wash. App. 810, 811, 818, 300 P.3d 834

(2013) (declining to find that the statute for vehicular assault by driving under the

influence requires an implied knowledge element where the driver is alleged to

be under the influence of prescription drugs). In short, where the defendant

alleges an element that does not appear in the statute, “‘[it] is not a statutory

element of the crime’”1 and is not required in the to-convict instruction.

Therefore, here, the to-convict instruction was proper.

       Gonzales disagrees and relies on State v. Boyer, 91 Wash. 2d 342, 588 P.2d
1151 (1979), for the proposition that an element that is not included in the statute

may nonetheless exist. In Boyer, a jury convicted Dennis Alan Boyer of delivery

of a controlled substance. 91 Wash. 2d at 342. The criminal statute provided, “‘[I]t

is unlawful for any person to manufacture, deliver, or possess with intent to




       1   Wu, 194 Wash. 2d at 890 (alteration in original) (quoting Miller, 156 Wash. 2d at
31).


                                               6
No. 80019-1-I/7


manufacture or deliver, a controlled substance.’” Boyer, 91 Wash. 2d at 344

(quoting RCW 69.50.401(a)). Boyer challenged the jury instruction, which

allowed the jury to presume from Boyer’s delivery of the substance itself that

Boyer had the requisite intent to deliver the controlled substance. Boyer, 91
Wash. 2d at 343. The court determined that “guilty knowledge, an understanding of

the identity of the product being delivered, is a part of the crime,” because

“without the mental element of knowledge, even a postal carrier would be guilty

of the crime were he innocently to deliver a package which in fact contained a

forbidden narcotic.” Boyer, 91 Wash. 2d at 344. It concluded that “[s]uch a result is

not intended by the legislature,” and “guilty knowledge is intrinsic to the definition

of the crime itself.” Boyer, 91 Wash. 2d at 344.

       Boyer is distinguishable because, there, the mens rea element was absent

from the jury instructions, allowing the jury to infer from the act itself that Boyer

had the requisite mens rea. Here, the jury instructions did not allow the jury to

infer the requisite mens rea from Gonzales’s actions. Rather, the instructions

required the jury to find that Gonzales knowingly obtained, possessed, used, or

transferred the financial information of another with the intent to commit any

crime. And although a court may conclude “that nonstatutory elements are

implied either because they fit within longstanding principles of law or are derived

from our reasoned judgment as to legislative intent,” neither justification to find a

nonstatutory element exists here. Miller, 156 Wash. 2d at 28. Thus, the concern

raised in Boyer does not apply, and we are not persuaded.




                                               7
No. 80019-1-I/8


                    Oates’s Testimony Regarding QuickBooks

       Gonzales contends that Oates testified in violation of the trial court’s

pretrial decision to exclude evidence of BOSR’s QuickBooks reports. To this

end, she contends that Oates’s testimony constituted hearsay. We disagree.

       Hearsay is an out-of-court statement offered “to prove the truth of the

matter asserted” and is inadmissible absent an exception. ER 801(c), ER 802.

But “a statement is not hearsay if it is used only to show the effect on the listener,

without regard to the truth of the statement.” State v. Edwards, 131 Wash. App.
611, 614, 128 P.3d 631 (2006). “Whether or not the statement here was hearsay

is a question of law we will review de novo.” Edwards, 131 Wash. App. at 614.

       Here, Oates testified that when Florian was hired, she discovered

duplicate checks made to Gonzales and notified Oates. The State then asked

Oates, “[D]id you see checks that had been issued to Ms. Gonzales that you did

not authorize?” And Oates responded, “I [saw] the QuickBooks computer screen

of multiple checks made out to Ms. Gonzales.” The State’s question was not an

attempt to elicit the QuickBooks information from Oates. And Oates’s answer

was admitted, not to prove that duplicate checks existed, but to explain how he

came to report the incident to the police.2 The State did not seek to prove what

was in the QuickBooks reports via this statement. Indeed, it did not need to

because it had copies of the duplicative checks. Thus, the testimony was not

hearsay, and the trial court did not err. See, e.g., State v. Chenoweth, 188 Wn.




       Following Oates’s response, the State asked whether Oates received
       2

statements and copies of the checks and whether and why he called the police.


                                              8
No. 80019-1-I/9


App. 521, 534, 354 P.3d 13 (2015) (concluding that testimony of the victim’s

allegations was “not offered for the truth of the allegations, but to show what the

witnesses did next,” including filing police reports and beginning an investigation,

and “to provide a basis for their testimony”).

       Gonzales disagrees and contends that the admission of the testimony

violated the pretrial order excluding evidence of QuickBooks. However,

Gonzales moved in limine—and the trial court granted the motion—to exclude

extrinsic evidence of the QuickBooks summaries and reports. Thus, Oates’s

testimony evidence of what he saw was not subject to the court’s pretrial ruling.

                                Impeachment Evidence

       Gonzales asserts that the trial court erred when it excluded evidence that

(1) Oates had unpaid taxes, (2) Oates had a reputation for tax evasion, (3) Oates

attempted to aid an employee to submit a fraudulent workers’ compensation

claim, and (4) Oates submitted and received a claim from his business insurer on

the basis that Gonzales had committed theft. We conclude that the trial court

abused its discretion with regard to Oates’s insurance claim.

       “[S]pecific instances of a witness’s conduct, introduced for the purpose of

attacking [their] credibility, . . . may ‘in the discretion of the court, if probative of

truthfulness or untruthfulness, be inquired into on cross examination of the

witness.’” State v. O’Connor, 155 Wash. 2d 335, 349, 119 P.3d 806 (2005) (quoting

ER 608(b)). “[T]he trial court may consider whether the instance of misconduct is

relevant to the witness’s veracity on the stand and whether it is germane or

relevant to the issues presented at trial.” O’Connor, 155 Wash. 2d at 349. We




                                                 9
No. 80019-1-I/10


review the trial court’s decision to exclude such evidence for an abuse of

discretion. See Boyd v. Kulczyk, 115 Wash. App. 411, 416, 63 P.3d 156 (2003).

And an “‘[a]buse of discretion’ means ‘no reasonable judge would have ruled as

the trial court did.’” State v. Arredondo, 188 Wash. 2d 244, 256, 394 P.3d 348

(2017) (quoting State v. Mason, 160 Wash. 2d 910, 934, 162 P.3d 396 (2007)).

Admission of credibility evidence “‘is highly discretionary under ER 608(b).’”

State v. Lee, 188 Wash. 2d 473, 488, 396 P.3d 316 (2017) (quoting State v. Kunze,

97 Wash. App. 832, 859, 988 P.2d 977 (1999)).

       We first conclude that the trial court did not abuse its discretion in finding

that the evidence of BOSR’s unpaid taxes, of Oates’s reputation for tax evasion,

or of Oates’s alleged fraudulent workers’ compensation claim were not relevant

to Oates’s credibility on the material issues at the trial. Specifically, a reasonable

court could find that such evidence was not probative as to whether or not Oates

authorized Gonzales’s duplicate checks. See, e.g., Lee, 188 Wash. 2d at 489

(Evidence of a witness’s lying “is not always relevant, particularly when that

evidence is unrelated to the issues in the case.”). And witnesses cannot be

impeached on matters collateral to the principal issues being tried. State v.

Oswalt, 62 Wash. 2d 118, 120, 381 P.2d 617 (1963). Therefore, because we

cannot conclude that no reasonable judge would have limited Gonzales’s cross-

examination of Oates and Florian on these matters, the trial court did not abuse

its discretion.

       However, the trial court abused its discretion when it prevented Gonzales

from eliciting testimony about Oates’s insurance claim based on Gonzales’s




                                             10
No. 80019-1-I/11


alleged theft. Evidence of bias is always relevant.3 Evidence of Oates’s

insurance claim based on Gonzales’s theft was evidence of his potential

motivation to file a police report against Gonzales. As the victim of the crime,

Oates was a crucial witness for the State, and there was no other impeachment

evidence. Therefore, the trial court abused its discretion when it concluded that

the evidence was collateral to the matters at trial and prevented Gonzales’s

cross-examination on these issues. See State v. Clark, 143 Wash. 2d 731, 766, 24
P.3d 1006 (2001) (“Failing to allow cross-examination of a state's witness under

ER 608(b) is an abuse of discretion if the witness is crucial and the alleged

misconduct constitutes the only available impeachment.”).

                                   Harmless Error

       Gonzales contends that the cumulative errors require reversal. To the

contrary, even if the trial court erred in excluding all of the proffered evidence, we

find that the errors were harmless.

       “Violations of a defendant’s rights under the confrontation clause are

subject to Chapman[4] harmless error review.” State v. Lile, 188 Wash. 2d 766, 801,

398 P.3d 1052 (2017) (McCloud, J., concurring).5 And “[u]nder Chapman, the



       3 See ROBERT H. ARONSON & MAUREEN A. HOWARD, THE LAW OF EVIDENCE
IN W ASHINGTON § 7.06[3], at 7-54 (5th ed. 2020) (“Evidence of bias is admissible
to impeach the credibility of a witness, and is always relevant.”).
       4 Chapman v. California, 386 U.S. 18, 87 S. Ct. 824, 17 L. Ed. 2d 705

(1967).
       5 Like in United States v. Abel, the court’s limitation on Gonzales’s cross-

examination prevented Gonzales from showing Oates’s bias and thus affected
her constitutional right to confront a witness against her. 469 U.S. 45, 49-50, 105
S. Ct. 465, 83 L. Ed. 2d 450 (1984) (holding that it was within the trial court’s
discretion to admit evidence of a key witness’s bias because “the Confrontation
Clause of the Sixth Amendment requires a defendant to have some opportunity


                                             11
No. 80019-1-I/12


State bears the burden of proving that constitutional error is harmless beyond a

reasonable doubt, which may be met ‘if there is overwhelming evidence of the

defendant’s guilt that is not tainted by the error.’” Lile, 188 Wash. 2d at 801 (citation

omitted) (quoting State v. Barry, 183 Wash. 2d 297, 303, 352 P.3d 161 (2015)).

However, “[w]here, as here, there are few or no errors and the errors, if any,

have little or no effect on the outcome of the trial, reversal is not required.” State

v. Wade, 186 Wash. App. 749, 775, 346 P.3d 838 (2015).

       The jury convicted Gonzales only of those charges where the State

proffered documentary evidence of duplicative payroll checks. Specifically, the

jury convicted Gonzales of the charges where the State submitted copies of

paychecks and bank summaries, which showed that Gonzales had endorsed and

deposited into her personal bank account sometimes more than four checks with

identical or nearly identical sums for the same pay period and for over 30 pay

periods. Where the checks were not assigned to a pay period, i.e., where they

appeared to be advances, and thus required credible testimony from Oates that

he did not authorize the checks, the jury acquitted Gonzales or deadlocked. The

State submitted overwhelming evidence to the jury that Gonzales had issued

herself unauthorized duplicate checks, and the physical evidence was untainted

by Oates’s testimony. Furthermore, Gonzales attacked Oates’s credibility when

she questioned him about his inconsistent allegations to the police. Accordingly,



to show bias on the part of a prosecution witness”); see also Lee, 188 Wash. 2d at
489 (“The confrontation clause primarily protects ‘cross-examination directed
toward revealing possible biases, prejudices, or ulterior motives of the witness as
they may relate directly to issues or personalities in the case at hand.’” (quoting
Davis v. Alaska, 415 U.S. 308, 316, 94 S. Ct. 1105, 39 L. Ed. 2d 347 (1974))).


                                             12
No. 80019-1-I/13


the State established that any reasonable jury would have reached the same

result even if the trial court had not excluded the testimony proffered by

Gonzales. Any error was harmless and does not require reversal.

       We affirm.




WE CONCUR:




                                            13